Citation Nr: 0002478	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right shoulder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the thoracic area, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a decision dated March 17, 1998, the Board granted the 
appellant's claim for entitlement to an increased evaluation 
for residuals of shell fragment wounds of the right chest, 
with fibrous pleurisy, and assigned a 30 percent rating.  In 
addition, the Board denied the appellant's claim for 
entitlement to an increased evaluations for residuals of 
shell fragment wounds of:  1) the right shoulder, evaluated 
as 10 percent disabling; and 2) the thoracic area, evaluated 
as 10 percent disabling.  He appealed this decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a March 29, 1999 decision, in response to a joint 
motion, the Court vacated and remanded the issues on appeal 
with respect to the residuals of shell fragment wounds of the 
right shoulder and the thoracic area to the Board for 
readjudication consistent with its decision, and dismissed 
the issue of entitlement to an increased evaluation for 
residuals of shell fragment wounds of the right chest, with 
fibrous pleurisy.  


REMAND

Pursuant to the Court's March 29, 1999 order, the Board is 
remanding this case for the following reasons.  

First, a VA orthopedic examination is required because the 
July 1997 VA examiner did not discuss the residuals of the 
shell fragment wound to muscle group XX.  Therefore, a remand 
is necessary in order to secure an examination report which 
describes the extent of the veteran's residual rib fractures 
and muscle injuries, and considers the application of the 
provisions of 38 C.F.R. §§ 4.47, 4.50, 4.52, 4.53, 4.54, 
4.56, 4.72 and 4.73 (1996) and 38 C.F.R. §§ 4.56, 4.72, and 
4.73 (1999).

Second, the Board did not consider the regulations with 
respect to rating muscle group injuries that were in effect 
prior to July 3, 1997 (to include 38 C.F.R. sections 4.53 - 
4.56, 4.72, 4.73 (1996)) or that were in effect thereafter.  
See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (en banc).  
If, after a claim has been filed, the law changes before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the RO must 
readjudicate the issues on appeal considering the medical 
examination results discussed above and the application of 
the regulations in effect prior to, and subsequent to, July 
3, 1997 with respect to evaluating residual shell fragment 
wounds.

Finally, the RO must consider the appellant's claims with 
respect to any functional loss secondary to pain, weakness, 
fatigability, and incoordination with joint movement pursuant 
to 38 C.F.R. §§  4.40 and 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In view of the foregoing, the Board finds that additional 
development is necessary, and the case is REMANDED to the RO 
for the following actions:  

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
from whom he has recently received 
treatment for the service-connected 
residual shell fragment wound 
disabilities that are on appeal.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
appellant which have not been secured 
previously.  In any event, the RO should 
obtain such records for the appellant 
from all VA medical facilities used by 
the appellant from March 1998 to the 
present.  

2.  The RO should arrange for a VA 
orthopedic examination of the appellant 
by a board certified specialist, if 
available, to determine the nature and 
extent of residuals of a shell fragment 
wound of the right shoulder and the 
thoracic area.  The orthopedist should be 
specifically requested to identify the 
affected muscle groups and joints 
(specifically to include muscle group 
XX).  Tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should be described.  
The physician should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the appellant 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  The 
orthopedist should be requested to 
describe in detail the appearance and 
characteristics of associated scars.  The 
claims file must be made available to the 
physician prior to the examination.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination, has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.  After completion of the 
above, the RO should readjudicate the 
claims as styled on the title page of 
this remand, considering both the 
criteria in effect prior to July 3, 1997, 
as well as the criteria effective on and 
after July 3, 1997.  The RO should also 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the appellant and his 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












